DETAILED ACTION
Status of the Claims
	Claim 8 is cancelled. Claims 25-27 are new. Claims 1-2, 4-7, 9-10, 12-13 and 16-27 are pending in this application. Claims 1-2, 4-7, 9-10, 12-13 and 16-27 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, which is a national stage entry of PCT/EP2018/059440 filed on 04/12/2017, which claims priority from the foreign application EP17166592.0 filed on 04/13/2017.
Objections Withdrawn
The objection over claim 5 is withdrawn per Applicant’s amendment which corrected the minor informality. 
Rejections Withdrawn
The 35 USC 103 rejection over claims 1-2, 4-6, 9-10, 12-13 and 16-24 over Kern and Paddon-Jones is withdrawn per Applicant’s amendment of incorporating the limitations of claim 8 into claims 1, 10, 12 and 24. 
The 35 USC 103 rejection over claims 12-13 and 22 over Kern and Paddon-Jones is withdrawn per Applicant’s amendment of incorporating the limitations of claim 8 into claims 1, 10, 12 and 24. 
The 35 USC 103 rejection over claims 1 and 7 over Kern, Paddon-Jones and Oliveri is withdrawn per Applicant’s amendment of incorporating the limitations of claim 8 into claim 1. 
The 35 USC 103 rejection over claims 12 and 14 over Kern, Paddon-Jones and Warburton is withdrawn per Applicant’s amendment of incorporating the limitations of claim 8 into claim 12. 
The 35 USC 103 rejection over claims 1-2, 4, 6-7, 9-10, 12-13, and 16-23 over Orthomol, Kern, and Paddon-Jones is withdrawn per Applicant’s amendment of incorporating the limitations of claim 8 into claims 1, 10, and 12.
The 35 USC 112(d) rejection over claim 24 is withdrawn per Applicant’s amendment of the protein concentration is claim 24, correcting the failure to include the limitations of the claim it depends upon. 
As these aforementioned rejections are withdrawn, arguments toward these rejections are moot.  
Rejections Maintained – Modified as Necessitated by Applicant’s amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003, previously cited) and Met-Rx (Amazon.com, MET-Rx Big 100 Share Colossal Protein Bars, Great as Healthy Meal Replacement, Snack, and Help Support Energy, Gluten Free, Crispy Apple Pie, With Vitamin A, Vitamin C, and Zinc, 100 g, date first available 01/29/2009, previously cited).
Applicant amended claim 12 such that it now includes the additional limitations of “about 5 g to about 25 g of fat per 100 g of the composition; about 40 g to about 60 g of carbohydrate per 100 g of the composition; and about 200 mg to about 400 mg of sodium per 100 g of the composition, wherein an energy density of the composition is about 200 to about 500 Kcal per 100 g of the composition.”
Regarding claims 12-13 and 22, Kern teaches a composition comprising glucosamine hydrochloride (glucosamine derivative) at 1.6 wt % (equivalent to 1600 mg per 100 g) (example 3), at 3.2 wt % (3200 mg per 100 g, examples 5 and 7), at 2.1 wt % (example 9), at 6.6 wt % (equivalent to 6600 mg) (example 10). Kern also teaches calcium hydroxide (calcium source) at 0.48 wt % (equivalent to 480 mg per 100 g) (example 3), 0.98 wt % (equivalent to 960 mg per 100 g, examples 5 and 7) as well as calcium carbonate (carbonic salt of calcium) at 1 wt % (equivalent to 1000 mg per 100 g, example 9) and at 1.39 wt % (equivalent to 1390 mg per 100 g, example 11) and also calcium citrate malate (calcium salt) at 0.61 wt % (example 13). Kern also teaches vitamin C (ascorbic acid) at 0.08 wt % (equivalent to 80 mg per 100 g) (example 3). Kern also teaches vitamin D to be included in the composition (para 133) wherein vitamin D is most preferably at least 35% of the United States Recommended Dietary Intake (USRDI) (800IU=20 µg) which happens to be at least 7 µg. Kern also teaches zinc to be included in the composition (para 145) to be between about 5% to about 100% of the USRDI (8 mg for women and 11 mg for man, averaging to 9.5 mg) which happens to be between about 0.5 mg and 9.5 mg. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%) (MPEP 2144.05 II). Kern also teaches that “the compositions of the present invention are useful for providing one or more joint health, bone health, cardiac health, and/or anti-inflammation benefits. Joint health benefits include, but are not limited to, preventing, inhibiting, ceasing and/or reversing the actions associated with arthritis, particularly osteoarthritis” (para 17). Even though Kern is silent on characterizing a specific subset of patients, such as ageing, healthy subjects and or subjects older than 40, Kern does teach “preventing” therefore implying that patients can be healthy, and also teaches treating arthritis which is a disease that mainly shows up in ageing populations and people who are over 40. Regarding the newly added limitation of “who performs at least one physical activity”, in contrast to the now cancelled claim 14, under broadest reasonable interpretation, claim 12 does not require the physical activity as a part/step of the claimed method. The instant specification defines “physical activity” as “By "physical activity" is meant any bodily movement produced by skeletal muscles that requires energy expenditure” (page 22). Thus, this limitation is met inherently by any aging, healthy subject who performs bodily movements produced by skeletal muscles such as walking, standing etc. 
Regarding claim 12, Kern also teaches “proteins, such as soy, whey, casseinates, including isolates of the foregoing, may be utilized in the present compositions. The level of each of these proteins will vary, and may be readily determined by the ordinarily skilled artisan” (para 105). Kern doesn’t teach a specific concentration or a range of concentrations for the protein. Kern also teaches sodium sources such as sodium iodide (para 138) but doesn’t teach a specific concentration. Kern also doesn’t teach fats or carbohydrates or a total kcal amount for the compositions given.
Regarding claim 12, MetRx teaches a healthy meal replacement composition comprising 31 g protein, 48 g carbohydrates, 9 g fat and 390 mg sodium per 100 g providing 390 kcal (page 1, nutrition facts).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kern and MetRx to arrive at the instant invention. Kern teaches its composition to be food compositions such as health bars (para 80). MetRx provides a health bar composition that enhances training performance, muscle building and recovery (page 2). One of ordinary skill in the art would be motivated to incorporate the teachings of MetRx into the teachings of Kern with a reasonable expectation of successfully achieving a health bar with components and energy amounts to enhance performance, muscle building and recovery. 

Claims 1, 12 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003, previously cited), Nicolaas E.P. Deutz et al (Protein intake and exercise for optimal muscle function with aging: Recommendations from the ESPEN Expert Group, Clinical Nutrition 33 (2014) 929e936, previously cited) (Hereinafter Deutz) and Met-Rx (Amazon.com, MET-Rx Big 100 Share Colossal Protein Bars, Great as Healthy Meal Replacement, Snack, and Help Support Energy, Gluten Free, Crispy Apple Pie, With Vitamin A, Vitamin C, and Zinc, 100 g, date first available 01/29/2009, previously cited).
In addition to the amendments mentioned above, Applicant added new claims 25-27 introducing new limitations for physical activity which are “performed at least 3 times a week”, “aerobic exercises performed every day” and “walking for at least 130 minutes per week.”
Regarding claims 1 and 12, Kern teaches as discussed above. 
Regarding claim 12, Kern also teaches “proteins, such as soy, whey, casseinates, including isolates of the foregoing, may be utilized in the present compositions. The level of each of these proteins will vary, and may be readily determined by the ordinarily skilled artisan” (para 105). Kern doesn’t teach a specific concentration or a range of concentrations for the protein. Kern also teaches sodium sources such as sodium iodide (para 138) but doesn’t teach a specific concentration. Kern also doesn’t teach fats or carbohydrates or a total kcal amount for the compositions given.
Regarding claims 25-27, Kern doesn’t teach instantly claimed physical activity limitations. 
Regarding claims 1 and 12, Deutz teaches “Protein nutrition in combination with exercise is considered optimal for maintaining muscle function” to “help limit and treat age-related declines in muscle mass, strength, and functional abilities” (page 1 summary). Deutz provides a “Practical guidance for optimal dietary protein intake and exercise for older adults above 65 years” (table 1) with the recommendations being “For healthy older adults, we recommend a diet that includes at least 1.0-1.2 g protein/kg body weight/day. For certain older adults who have acute or chronic illnesses, 1.2-1.5 g protein/kg body weight/day may be indicated, with even higher intake for individuals with severe illness or injury. We recommend daily physical activity for all older adults, as long as activity is possible. We also suggest resistance training, when possible, as part of an overall fitness regimen” (page 930 table 1). Deutz recognizes the different amounts of protein needs for people based on their weight. That being said, Deutz provides recent studies in table 2 (page 930) such as “In contrast to younger adults, in whom post-exercise rates of muscle protein synthesis are maximized with 20 g of protein, exercised muscles of older adults respond to higher protein doses of 20 and 40 g protein” (table 2). The 20 g of protein provided by Deutz meets the claim limitation for protein dose. 
Regarding claims 25-27, Deutz teaches “daily physical activity or exercise (resistance training, aerobic exercise) should be undertaken by all older people, for as long as possible.” (page 1 summary). Deutz also teaches “walking” (page 931 right column mentioning “walking speed”). While Deutz doesn’t specifically disclose “at least 130 minutes per week” for walking. Since Deutz teaches exercise to take place every day, walking more than 10 minutes a day would be enough to meet the instant claim limitation which is obvious from the Deutz disclosures. Deutz teaches “for as long as possible” for the daily physical activity which is interpreted to meet at least 12 min of walking a day. 
Regarding claims  1 and 12, MetRx teaches a healthy meal replacement composition that provides 390 kcal and comprises 48 g carbohydrates, 9 g fat and 390 mg sodium per 100 g (page 1, nutrition facts).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kern, Deutz and MetRx to arrive at the instant invention. Kern teaches its composition to be food compositions such as health bars (para 80). MetRx provides a health bar composition that enhances training performance, muscle building and recovery (page 2). Deutz provides many motivations to incorporate its teachings to the teachings of Kern. Deutz teaches “evidence shows that when usual dietary protein intake does not meet increased protein needs of older adults, negative nitrogen balance results and protein levels decline, especially skeletal muscle proteins” (page 931 left column) as well as “Regular exercise helps maintain skeletal muscle strength and function in older adults. Resistance training has limited but positive effects on recovery of muscle in older people” (Fig 3). One of ordinary skill in the art would be motivated to incorporate the teachings of Deutz and MetRx into the teachings of Kern with a reasonable expectation of successfully achieving a health bar with components and energy amounts to enhance performance, muscle building and recovery while performing physical exercise.
New Rejections – Necessitated by Applicant’s amendments
	The new rejections below are modifications of the withdrawn rejections due to Applicant’s amendment of incorporating the limitations of now cancelled claim 8 into claim 1. No new references are used. 
Claims 1-2, 4-6, 9-10, 12-13 and 16-24, are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003, previously cited), Paddon-Jones et al (Dietary protein recommendations and the prevention of sarcopenia: Protein, amino acid metabolism and therapy, Curr Opin Clin Nutr Metab Care. 2009 January; 12(1): 86–90, previously cited) and Met-Rx (Amazon.com, MET-Rx Big 100 Share Colossal Protein Bars, Great as Healthy Meal Replacement, Snack, and Help Support Energy, Gluten Free, Crispy Apple Pie, With Vitamin A, Vitamin C, and Zinc, 100 g, date first available 01/29/2009, previously cited). 
Applicant has amended claims 1, 10, 12 and 24 by incorporating the limitations of now cancelled claim 8. Applicant also amended claim 24 to correct a 112(d) issue that was raised in the prior office action regarding the concentration of protein. 
Regarding claims 1-2, Kern teaches a composition comprising glucosamine hydrochloride (glucosamine derivative) at 1.6 wt % (equivalent to 1600 mg per 100 g) (example 3), at 3.2 wt % (3200 mg per 100 g, examples 5 and 7), at 2.1 wt % (example 9), at 6.6 wt % (equivalent to 6600 mg, meeting claim 2) (example 10). Kern also teaches calcium hydroxide (calcium source) at 0.48 wt % (equivalent to 480 mg per 100 g) (example 3), 0.98 wt % (equivalent to 960 mg per 100 g, examples 5 and 7) as well as calcium carbonate (carbonic salt of calcium) at 1 wt % (equivalent to 1000 mg per 100 g, example 9) and at 1.39 wt % (equivalent to 1390 mg per 100 g, example 11) and also calcium citrate malate (calcium salt) at 0.61 wt % (example 13). Kern also teaches vitamin C (ascorbic acid) at 0.08 wt % (equivalent to 80 mg per 100 g) (example 3). Kern also teaches vitamin D to be included in the composition (para 133) wherein vitamin D is most preferably at least 35% of the United States Recommended Dietary Intake (USRDI) (800IU=20 µg) which happens to be at least 7 µg. Kern also teaches zinc to be included in the composition (para 145) to be between about 5% to about 100% of the USRDI (8 mg for women and 11 mg for man, averaging to 9.5 mg) which happens to be between about 0.5 mg and 9.5 mg. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%) (MPEP 2144.05 II). Kern also teaches “preservative” to be included in the composition (para 154-155). 
Regarding claims 4 and 9, Kern teaches the composition to be utilized in food compositions and also the composition is a powder (para 79). 
Regarding claim 5, Kern teaches that milk powder can be included in the composition (para 103). 
Regarding claims 6, 20 and 23, Kern teaches glucosamine sulfate (para 48 and claim 8) wherein a glucosamine derivative is at 3.2 wt % (3200 mg per 100 g, examples 5 and 7) (meeting about 3000 mg limitation). Kern also teaches a second component (para 66) comprising a cation source calcium (para 67) which can be from about 0.03% (30 mg per 100 g) to about 2% (2000 mg per 100 g), thus the instant claim limitation of 1700 mg of calcium per 100 g is within the range disclosed by Kern. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). Additionally, Kern also teaches calcium hydroxide (calcium source) at 1.39 wt % (equivalent to 1390 mg per 100 g, example 11) which is interpreted as “about 1700 mg of calcium per 100 g”. Kern also teaches vitamin C (ascorbic acid) at 0.08 wt % (equivalent to 80 mg per 100 g) (example 3) which is interpreted as “about 70 mg of vitamin C per 100 g”. Additionally, Kern also teaches from about 0.02% (20 mg per 100 g) to about 0.08% (80 mg per 100 g) of vitamin C (para 132), thus the instant limitation of 70 mg of vitamin C per 100 g lies within the range disclosed by Kern. Kern also teaches vitamin D to be included in the composition (para 133) wherein vitamin D is most preferably at least 35% of the United States Recommended Dietary Intake (USRDI) (800IU=20 µg) which happens to be at least 7 µg, thus the instant claim limitation of 16 µg of vitamin D per 100 g is within the range disclosed by Kern which is >7 µg. Kern also teaches zinc to be included in the composition (para 145) to be between about 5% to about 100% of the USRDI (8 mg for women and 11 mg for men), thus 11 mg for men is interpreted to meet the limitation of “about 13 mg of zinc per 100 g). 
Regarding claim 10, Kern teaches the components and respective concentrations as discussed above. Kern also teaches the composition to be a “ready-to-drink beverage composition, powders or other dry compositions suitable for dilution to provide a ready-to-drink beverage composition, and ready-to-drink beverage compositions” (para 79). 
Regarding claims 12-13, Kern teaches the components and respective concentrations as discussed above. Kern also teaches that “the compositions of the present invention are useful for providing one or more joint health, bone health, cardiac health, and/or anti-inflammation benefits. Joint health benefits include, but are not limited to, preventing, inhibiting, ceasing and/or reversing the actions associated with arthritis, particularly osteoarthritis” (para 17). Even though Kern is silent on characterizing a specific subset of patients, such as ageing, healthy subjects and or subjects older than 40, Kern does teach “preventing” therefore implying that patients can be healthy, and also teaches treating arthritis which is a disease that mainly shows up in ageing populations and people who are over 40. Regarding the newly added limitation of “who performs at least one physical activity”, in contrast to the now cancelled claim 14, under broadest reasonable interpretation, claim 12 does not require the physical activity as a part/step of the claimed method. The instant specification defines “physical activity” as “By "physical activity" is meant any bodily movement produced by skeletal muscles that requires energy expenditure” (page 22). Thus, this limitation is met inherently by any aging, healthy subject who performs bodily movements produced by skeletal muscles such as walking, standing etc. 
Regarding claim 16, Kern teaches glucosamine sulfate (para 48 and claim 8) and a glucosamine source (glucosamine HCL) at 6.81 wt % (example 18) which is equivalent to about 6810 mg per 100 g. Kern also teaches calcium carbonate at 1.39 wt % (example 11) which is equivalent to about 1390 mg per 100 mg. Kern also teaches vitamin C (ascorbic acid) at 0.08 wt % (equivalent to 80 mg per 100 g) (example 3). Additionally, for all vitamins and minerals, Kern teaches that “composition comprises more preferably from about 10% to about 200% … of the USRDI of such vitamin” (para 127). For vitamin C, the recommended daily intake is approximately 78 mg, meaning Kern teaches vitamin C range of 7.8 mg to 156 mg. Kern also teaches vitamin D to be included in the composition (para 133) wherein vitamin D is most preferably at least 35% of the United States Recommended Dietary Intake (USRDI) (800IU=20 µg) which happens to be at least 7 µg. Kern also teaches zinc to be included in the composition (para 145) to be between about 5% to about 100% of the USRDI (8 mg for women and 11 mg for man, averaging to 9.5 mg) which happens to be between about 0.5 mg and 9.5 mg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped) (MPEP 2144.05 I). A prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.") (MPEP 2144.05 I). The burden is on the applicant to prove that specific concentrations being claimed are critical for success as opposed to what is recited in prior art.
Regarding claims 17, 19 and 22, Kern teaches a composition comprising glucosamine hydrochloride (glucosamine derivative) at 3.2 wt % (3200 mg per 100 g, examples 5 and 7), and at 6.6 wt % (equivalent to 6600 mg, meeting claim 2) (example 10). Kern also teaches calcium carbonate (carbonic salt of calcium) at 1.39 wt % (equivalent to 1390 mg per 100 g, example 11). Kern also teaches vitamin C (ascorbic acid) at 0.08 wt % (equivalent to 80 mg per 100 g) (example 3). Kern also teaches vitamin D to be included in the composition (para 133) wherein vitamin D is most preferably at least 35% of the United States Recommended Dietary Intake (USRDI) (800IU=20 µg) which happens to be at least 7 µg. Kern also teaches zinc to be included in the composition (para 145) to be between about 5% to about 100% of the USRDI (8 mg for women and 11 mg for man) which happens to be between about 0.5 mg and 11 mg.
Regarding claim 21, Kern teaches a composition comprising glucosamine sulfate (para 48 and claim 8) wherein a glucosamine derivative is at 6.6 wt % (equivalent to 6600 mg) (example 10) which is interpreted as “about 7500 mg”. Kern also teaches from about 0.01% (10 mg per 100 g) to about 0.12% (120 mg per 100 g) of vitamin C (para 132), thus the instant limitation of 110 mg of vitamin C per 100 g lies within the range disclosed by Kern. Kern also teaches vitamin D to be included in the composition (para 133) wherein vitamin D is most preferably at least 35% of the United States Recommended Dietary Intake (USRDI) (800IU=20 µg) which happens to be at least 7 µg, thus the instant claim limitation of 16 µg of vitamin D per 100 g is within the range disclosed by Kern which is >7 µg. Kern also teaches zinc to be included in the composition (para 145) to be between about 5% to about 100% of the USRDI (8 mg for women and 11 mg for men). A prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  
Regarding claim 24, Kern teaches a discussed above. It is true that “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith")”. That being said, Kern claims “A composition comprising: (a) a first component selected from the group consisting of gelatin, cartilage, aminosugars, glycosaminoglycans, methylsulfonylmethane, precursors of methylsulfonylmethane, S-adenosylmethionine, salts thereof, and mixtures thereof; (b) a second component comprising: (i) a cation source comprising an element selected from the group consisting of calcium, potassium, magnesium, and mixtures thereof; and (ii) an edible acid source” (claim 1) “wherein the aminosugar is glucosamine” (para 36), and wherein the edible acid source is “ascorbic acid” (para 76, claim 3). While it is true that Kern’s embodiments (examples 1-20) disclose additional components, they are “provided to illustrate the invention and are not intended to limit the scope thereof in any manner” (para 181). Based on Kern’s broad disclosure, there isn’t a component not listed in the instant claim that is required to be present in Kern composition. The remaining elements disclosed by Kern that are not in the instant claim are considered optional. For this reason, the instant claim limitations, including the “consisting of” language are met by Kern. 
Regarding claims 1, 6, 10, 18-24, Kern teaches vitamin D and zinc as discussed above. Kern also teaches “proteins, such as soy, whey, casseinates, including isolates of the foregoing, may be utilized in the present compositions. The level of each of these proteins will vary, and may be readily determined by the ordinarily skilled artisan” (para 105). Kern doesn’t teach a specific concentration or a range of concentrations for the protein. Kern also teaches sodium sources such as sodium iodide (para 138) but doesn’t teach a specific concentration. Kern also doesn’t teach fats or carbohydrates or a total kcal amount for the compositions given.
Regarding claims 1, 6, 10, 12, 18-24, Paddon-Jones teaches that ingestion of approximately 25–30 g of protein per meal maximally stimulates muscle protein synthesis in both young and older individuals (page 1, abstract, recent findings). A prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. For the protein range, instant claims 1 and 10 recite “about 20 g to about 23 g”, claims 6, 18, 20 and 23 recite “about 22 g”, claims 12 and 24 recite “about 15 g to about 30 g”. All of these values are interpreted as merely closed to the 25-30 g value taught by Paddon-Jones. Human subjects are highly variable when it comes to their weight/size and the amount of exercise they perform, which are factors directly correlated with their protein intake needs. It is totally within the skill of an ordinary person in the art to modify the protein amounts to optimize it for their human subjects. Additionally, the specification provides no guidance on the definition for “about”. The use of the term "about" shows that the applicants did not intend to limit the claimed ranges to their exact end-points. See Jeneric/Pentron, Inc. v. Dillon Co. 205 F.3d 1377, 1381 (Fed.Cir.2000). In general, “[a] term such as ‘about’ is not subject to a precise construction but is dependent on the factual situation presented.” W.L. Gore & Assocs., Inc. v. Garlock, Inc., 842 F.2d 1275, 1280, 6 USPQ2d 1277, 1282 (Fed.Cir.1988). Based on the interpretation the term “about”, say 20%, all of the instantly claimed ranges wouldn’t only be merely close, but actually fall within the Paddon-Jones teachings. 
Regarding claims 1, 10, 12, and 24, MetRx teaches a healthy meal replacement composition that provides 390 kcal and comprises 48 g carbohydrates, 9 g fat and 390 mg sodium per 100 g (page 1, nutrition facts).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kern, Padden-Jones and MetRx to arrive at the instant invention. Kern teaches its composition to be food compositions such as health bars (para 80). MetRx provides a health bar composition that enhances training performance, muscle building and recovery (page 2). Paddon-Jones provides appropriate dose of protein for ideal muscle protein synthesis for elderly individuals (summary). One of ordinary skill in the art would be motivated to incorporate the teachings of Padden-Jones and MetRx into the teachings of Kern with a reasonable expectation of successfully achieving a health bar with components and energy amounts to enhance performance, muscle building and recovery while performing physical exercise.

Claim 7 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003, previously cited), Paddon-Jones et al (Dietary protein recommendations and the prevention of sarcopenia: Protein, amino acid metabolism and therapy, Curr Opin Clin Nutr Metab Care. 2009 January; 12(1): 86–90, previously cited), Met-Rx (Amazon.com, MET-Rx Big 100 Share Colossal Protein Bars, Great as Healthy Meal Replacement, Snack, and Help Support Energy, Gluten Free, Crispy Apple Pie, With Vitamin A, Vitamin C, and Zinc, 100 g, date first available 01/29/2009, previously cited) and Oliveri et al (Vitamin D3 seems more appropriate than D2 to sustain adequate levels of 25OHD: a pharmacokinetic approach, European Journal of Clinical Nutrition (2015) 69, 697–702, publication date 3/18/2015, previously cited).
Regarding claim 1, Kern, Paddon-Jones and Met-rx teach as discussed above. 
Regarding claim 7, Kern teaches vitamin D (para 128) but doesn’t specifically teach whether it is D2 or D3. 
Regarding claim 7, Oliveri teaches that D3 seems more appropriate for sustaining 25OHD compared to D2 (page 1, conclusions).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kern, Paddon-Jones, Met-rx and Oliveri to arrive at the instant invention. Motivations for Paddon-Jones and Met-rx are provided above. Oliveri provides data that even though D2 and D3 forms of vitamin D have equally effective 25OHD levels after loading a dose, in the long term, D3 seems to be more appropriate for sustaining 25OHD (page 1, conclusions), therefore rendering D3 more effective than D2. Thus, one of ordinary skill in the art would be motivated to incorporate the teachings of Paddon-Jones, Met-rx and Oliveri into the teachings of Kern with a reasonable expectation of successfully achieving a composition with a more effective Vitamin D.

Claims 1-2, 4, 6-7, 9-10, 12-13, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Orthomol (DE202007011252U1, publication date 12/20/2007, Google English translation provided, previously cited), Kern et al (US20030069202 A1, publication date 4/10/2003, previously cited), Paddon-Jones et al (Dietary protein recommendations and the prevention of sarcopenia: Protein, amino acid metabolism and therapy, Curr Opin Clin Nutr Metab Care. 2009 January; 12(1): 86–90, previously cited), and Met-Rx (Amazon.com, MET-Rx Big 100 Share Colossal Protein Bars, Great as Healthy Meal Replacement, Snack, and Help Support Energy, Gluten Free, Crispy Apple Pie, With Vitamin A, Vitamin C, and Zinc, 100 g, date first available 01/29/2009, previously cited).
Regarding claims 1-2 and 7, Orthomol teaches a composition comprising glucosamine, in the range of ≥ 160 mg to ≤ 1300 mg, calcium in the range of ≥ 50 mg to ≤ 1000 mg, vitamin C in the range of ≥ 100 mg to ≤ 1000 mg, vitamin D3 in the range of ≥ 1.5 µg to ≤ 15 µg and zinc in the range of ≥ 2.0 mg to ≤ 40 mg (claim 1). All of these values are based on a 100 g product (para 48). All of these ranges, with the exception for glucosamine, have overlapping ranges with the claimed invention. However, in the specification of Orthomol, glucosamine can be in the rage from ≥1900 mg to ≤13000 g (para 47), thus also overlapping with the instant invention. As also explained above, the burden is on the applicant to rebut a prima facie case of obviousness by showing the criticality of the range. Orthomol also teaches “preservative” to be included in the composition (para 154-155).
Regarding claims 6, 20 and 23, Orthomol teaches a composition comprising glucosamine, which is also taught as glucosamine sulfate (claim 7), in the range of ≥ 1.9 g up to ≤ 13 g (claim 11) (instant value of 3000 mg is within this range), calcium in the range of ≥ 0.6 g to ≤ 2.4 g (claim 11) (instant value of 1700 mg is within this range), vitamin C in the range of ≥ 100 mg to ≤ 1000 mg (claim 1) (instant value of 70 mg of vitamin C is merely close to 100 mg, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), Vitamin D3 in the range of ≥ 10 μg to ≤ 180 μg (claim 11) (instant value of 16 μg is within this range), zinc in the range of ≥ 2.0 mg to ≤ 40 mg (claim 1) (instant value of 13 mg is within the range taught by Orthomol). All of these values are based on a 100 g product (para 48, claim 11).
Regarding claim 4, Orthomol teaches that the composition can be in the form of a powder (para 49, claim 12 of Orthomol).
Regarding claim 9, Orthomol teaches that the composition can be a food product (claim 21 of Orthomol), thus in combination with Orthomol teachings of its claim 12 and 21, one would achieve a powdered food product. 
Regarding claim 10, Orthomol teaches as discussed above regarding the components of the composition. Orthomol also teaches that this composition can be a liquid (claim 12), thus one of ordinary skill in the art would use the teachings of Orthomol and use the powder (ingredients) to reconstitute a beverage. 
Regarding claims 12-13, Orthomol teaches that the composition can be used to treat arthritic joint diseases (claim 19) such as osteoarthritis. Orthomol also teaches its invention as a nutritional supplement (claim 20) which is interpreted to be for healthy subjects. Orthomol also teaches bone and joint problems due to advancing age (para 3) meaning its composition is for “aging” subjects. Regarding the limitation of “who performs at least one physical activity”, under broadest reasonable interpretation, claim 12 does not require the physical activity as a part/step of the claimed method. The instant specification defines “physical activity” as “By "physical activity" is meant any bodily movement produced by skeletal muscles that requires energy expenditure” (page 22). Thus, this limitation is met inherently by any aging, healthy subject who performs bodily movements produced by skeletal muscles such as walking, standing etc.
As also discussed above, even though Orthomol is silent on characterizing a specific subset of patients, such as ageing, healthy subjects and or subjects older than 40, Kern does teach “preventing” therefore implying that patients can be healthy, and also teaches treating arthritis which is a disease that mainly shows up in ageing populations and people who are over 40.
Regarding claims 16 and 21, Orthomol teaches a composition comprising glucosamine, which is also taught as glucosamine sulfate (claim 7), in the range of ≥ 1.9 g up to ≤ 13 g (claim 11) (instant value of 7500 mg is within this range), calcium in the range of ≥ 0.6 g to ≤ 2.4 g (claim 11) (instant value of 1350 mg is within this range), vitamin C in the range of ≥ 100 mg to ≤ 1000 mg (claim 1) (instant value of 110 mg is within this range), Vitamin D3 in the range of ≥ 1.5 μg to ≤ 15 μg (claim 1) (instant value of 7.5 μg is within this range), zinc in the range of ≥ 2.0 mg to ≤ 40 mg (claim 1) (instant value of 20 mg is within the range taught by Orthomol). All of these values are based on a 100 g product (para 48, claim 11).
Regarding claims 17, 19 and 22, Orthomol teaches a composition comprising glucosamine, in the range of ≥ 1.9 g up to ≤ 13 g (claim 11) (instant range of 3000-7500 mg is within this range), calcium in the range of ≥ 0.6 g to ≤ 2.4 g (claim 11) (instant range of 1350-1700 mg is within this range), vitamin C in the range of ≥ 100 mg to ≤ 1000 mg (claim 1) (instant range of 70-110 mg is overlapping with this range), Vitamin D3 in the range of ≥ 2.5 μg to ≤ 12.5 μg (claim 11) (instant range of 5-30 μg is overlapping with this range), zinc in the range of ≥ 2.0 mg to ≤ 40 mg (claim 1) (instant range of 10-25 mg is within the range taught by Orthomol). All of these values are based on a 100 g product (para 48, claim 11).
Regarding claim 1, Orthomol doesn’t teach a preservative. 
Regarding claims 1, 6, 10, 12 and 18-23, Orthomol teaches “hydrolysed protein” but doesn’t disclose a concentration. 
Regarding claim 1, Kern teaches as discussed above and also teaches “preservative” to be included in the composition (para 154-155).
Regarding claims 1, 6, 10, 12 and 18-23, Kern teaches “proteins, such as soy, whey, casseinates, including isolates of the foregoing, may be utilized in the present compositions. The level of each of these proteins will vary, and may be readily determined by the ordinarily skilled artisan” (para 105).
Regarding claims 1, 6, 10, 12 and 18-23, Paddon-Jones teaches as discussed above. 
Regarding claims 1, 10 and 12, Met-rx teaches as discussed above. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Orthomol with the teachings of Kern, Paddon-Jones and Met-rx to arrive at the claimed invention. Kern teaches “readily available compositions are not designed to combat all factors leading to the degradation of joints and bones. Indeed, while the foregoing examples glucosamine and/or chondroitin are useful, these compounds are not, by themselves, useful for treating all aspects associated with the osteoarthritic state. Thus, it will be important to discover new compositions which more broadly meet the needs of the osteoarthritic, or pre-osteoarthritic (e.g., athletic) subject” (para 6) and provides compositions (that includes preservatives) that lead to synergistic outcomes for joint health (para 7). Paddon-Jones provides appropriate dose of protein for ideal muscle protein synthesis for elderly individuals (summary). Additionally, even though Paddon-Jones teaches 25-30 g per meal as opposed to per 100 g, since 100 g is taught by Orthomol, one would be interpreting a dose of 25-30 g for per 100 g. MetRx provides a health bar composition that enhances training performance, muscle building and recovery (page 2). Thus, one of ordinary skill in the art would be motivated to incorporate the teachings of Kern, Paddon-Jones and Metrx into the teachings of Orthomol with a reasonable expectation of successfully achieving a composition with superior muscle strength and joint health for ageing patients. 

Claims 25-27 in addition to claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003, previously cited), Paddon-Jones et al (Dietary protein recommendations and the prevention of sarcopenia: Protein, amino acid metabolism and therapy, Curr Opin Clin Nutr Metab Care. 2009 January; 12(1): 86–90, previously cited), Met-Rx (Amazon.com, MET-Rx Big 100 Share Colossal Protein Bars, Great as Healthy Meal Replacement, Snack, and Help Support Energy, Gluten Free, Crispy Apple Pie, With Vitamin A, Vitamin C, and Zinc, 100 g, date first available 01/29/2009, previously cited), and Warburton et al (Health benefits of physical activity: the evidence, CMAJ 2006;174(6):801-9, publication date 3/14/2006, previously cited). 
Regarding claim 12, Kern, Paddon-Jones and Metrx teach as discussed above. 
Regarding claims 25-27, Kern does not teach physical activity limitations that are claimed. 
Regarding claims 25-27, Warburton teaches that increase in physical activity and fitness will lead to additional improvements in health status (page 801, abstract) and the risk of death from many different diseases is significantly diminished by physical activity (figure in page 802). Regarding the newly added “aging, healthy subject performs” such physical activity, it is evident from Warburton that physical activity is being recommended for all people, including healthy aging subjects as Warburton recites “There is incontrovertible evidence that regular physical activity contributes to the primary and secondary prevention of several chronic diseases and is associated with a reduced risk of premature death” and “Health promotion programs should target people of all ages, since the risk of chronic disease starts in childhood and increases with age” (page 807 left column). Moreover, Warburton teaches “walking at least 2 hours per week was associated with a reduction in the incidence of premature death of 39%–54% from any cause” (page 803 left column). Warburton also teaches “aerobic” type of exercise (page 802 right column) which is done 3 to 5 days per week (page 809 glossary). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kern, Paddon-Jones and Warburton to arrive at the instant invention. Warburton provides the evidence of health benefits of physical activity. Warburton additionally discusses that regular physical activity improves muscle capillary density (page 806, right column) and that higher levels of muscular strength have lower levels of arthritis (page 805, left column). One of ordinary skill in the art would be motivated to incorporate the teachings of Paddon-Jones and Warburton into the teachings of Kern with a reasonable expectation of successfully achieving a method of maintaining or improving joint function mobility, and muscle strength in an ageing subject more effectively.
Response to Arguments
Applicants remarks submitted on 07/20/2022 are addressed below. 
Applicant’s arguments against objections and rejections that are withdrawn are now moot. 
Regarding Kern, Deutz and Met-rx, Applicant argues the following:
“However, the Patent Office fails to provide any reason whatsoever that the skilled artisan would indeed have found it obvious to pick and choose these specific elements from Kern, Deutz and Met-Rx and that such a combination would still achieve these alleged benefits with a reasonable expectation of success. 
In this regard, the mere assertion that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to utilize the teachings of the references to arrive at the claimed invention. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). The U.S. Supreme Court stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR v. Teleflex Inc., 550 U.S. 398, 418 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Further, Appellant respectfully submits that "[w]hether a rejection is based on combining disclosures from multiple references, combining multiple embodiments from a single reference, or selecting from large lists of elements in a single reference, there must be a motivation to make the combination and a reasonable expectation that such a combination would be successful." In re Stepan Co., Appeal No. 2016-1811 (Fed. Cir. Aug. 25, 2017).
Further, "to have a reasonable expectation of success, one must be motivated to do more than merely to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result." In re Stepan Co., (quoting Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1365 (Fed. Cir. 2007)). 
Applicant respectfully submits that the skilled artisan-without hindsight-would not have combined the cited references to somehow arrive at the present claims.”
This argument is acknowledged but not found persuasive. There is no hindsight used in the rejection. Relying in the secondary references for specific components and concentrations are within the skill of an ordinary person in the art, absent evidence of criticality. Deutz reference is relied on for providing protein concentrations and Metrx reference is relied on for additional components such as carbohydrates, fats, sodium and kcal amount. All of the teachings provided by the secondary references are obvious and known modifications for a recovery or a similar purpose product. For instant, the 20 g concentration provided by Deutz is an obvious amount to incorporate into a composition even without the reference. Same is the case for the additional components provided by Metrx. There is no hindsight for an ordinary person to incorporate trivial modifications for a composition such as incorporating 20 g concentration for the protein which is most likely the most common protein concentration used for a 100 g recovery product in the industry. That said, both references also provide motivations for one to rely on their teachings. For the above reasons, the rejection is maintained because a prima facie case of obviousness is established. 
Applicant also argues that the above rejection is rebutted by a showing of unexpected results which is “to show that the claimed invention exhibits some superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected.” Then Applicant provides experimental results to support this claim in pages 11-16 of the Remarks documents and states “The cited references alone or in combination do not disclose or suggest such unexpected results. As set forth in In re Soni, "when an applicant demonstrates substantially improved results [...] and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." (Emphasis added) 54 F.3d at 751. Therefore, the experimental results set forth by the Examples in the specification and reiterated herein rebut the alleged obviousness.”
This argument is acknowledged but not found persuasive. The applicant does not provide unexpected results. “"A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).” (MPEP 716.02(a)). None of the results provided by the Applicant satisfy the requirements set above. Applicant fails to provide unexpected results for the combination of administering the instant composition and physical activity. There is no teaching in the instant specification that this combination results are unexpected. Applicant does not provide, composition only subjects and physical fitness only subjects, which would be required to objectively conclude whether combining the two in the instant invention leads to unexpected results. It is noted that instant specification recites "Initially the composition was taken alone, i.e. without physical activity, for 2 months. It was then combined with an exercise programme for 4 months" (page 25), however this is not sufficient since the same patients are not evaluated exclusively in different sets, instead, the same patients eventually get both of the treatments. That being said, even if there was objective evidence in support of the unexpected results Applicant is claiming, combining protein intake with physical activity in older patients for superior improvement is known in the art (Deutz reference). Meaning, even if Applicant provided physical activity alone, and nutrition alone treatments and showed that the combination had an increased beneficial results, this would not have been enough and would have required a show of synergy. Even with a showing of synergy, there would still be a question of whether that would be unexpected since it is abundantly clear in the prior art that combining nutritional supplements with physical activity provided beneficial results. The same rationale applied to all other figures provided by the Applicant and will not be individually addressed. 
Applicant also argues specifically for claim 24 due to the “consisting of” language. Applicant argues:
“In contrast, the cited references require the presence of a number of nutrients. The present invention as recited in Claim 24 does not require e.g. potassium, magnesium, thiamine and berry powder, iron and linoleic acid, potassium, a component source of lysine and glutathione, curcumin and ipriflavone etc. 
None of the cited references discloses or teaches the beneficial effect of the claimed composition, i.e. in terms of quantity or a simplified composition.”
This argument is acknowledged but not found persuasive. As explained above, while Kern discloses embodiments with additional components, based on Kern’s broad disclosure, there isn’t a component not listed in the instant claim that is required to be present in Kern composition. The remaining elements disclosed by Kern that are not in the instant claim are considered optional. For this reason, the instant claim limitations, including the “consisting of” language are met by Kern. Kern does not require “potassium, magnesium, thiamine and berry powder, iron and linoleic acid, potassium, a component source of lysine and glutathione, curcumin and ipriflavone.” 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./                             Examiner, Art Unit 1613                                                                                                                                                                           
/MARK V STEVENS/            Primary Examiner, Art Unit 1613